Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teresa Medler (Reg. No. 44933) on 07/01/2022.
The application has been amended as follows: 
Claim 1, line 8, “a container” is amended to “the container”
Claim 9, line 2, “the interior” is amended to “an interior”
Claim 20, line 3, “a delivery assembly” is amended to “the delivery assembly”
Claim 20, line 5, “an adapter container seat” is amended to “the adapter container seat”
Claim 20, lines 5-6, “a container adapter” is amended to “the container adapter”
Claim 20, line 6, “a joint structure” is amended to “the joint structure”
Claim 20, line 7, “a container seat of a medical delivery device” is amended to “the container seat of the medical delivery device”
Claim 20, line 9, “a dosage chamber” is amended to “the dosage chamber”
Specification Paragraph [0074], line 8, “spike 516” is amended to “spike 526”

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Reference numbers 24, 333, 331, and 53 will be added to the figures as appropriate
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
2)	Claims 1-18 and 20-21 are allowed.
REASONS FOR ALLOWANCE
3)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest art of record is U.S. Patent No. 5893397 to Peterson et al. While Peterson et al. teaches a container adapter (Fig. 1; 26) for a medical delivery device (Fig. 1; 22) having a container seat (Fig. 1; 24) for holding a container (Fig. 4; 30) in a predefined position (as shown in Fig. 12), a dosage chamber (Fig. 1; 22g), a dosing mechanism (Fig. 1; 22c) to transfer a liquid from the container held in the container seat to the dosage chamber, comprising:
	an adapter container seat (Fig. 1; 26b) arranged to hold the container in a predefined position; and a joint structure (Fig. 1; 26c) arranged to be detachably positioned in the container seat of the medical delivery device and to connect the adapter container seat to the dosing mechanism of the medical delivery device when the joint structure is positioned in the container seat (as shown in Fig. 2); 
	Peterson fails to teach wherein the medical delivery device has a lock mechanism adapted to prevent operation of the dosing mechanism when no container is held in the container seat; and the container adapter comprising an unlock member adapter to activate the lock mechanism of the medical delivery device such that operation of the dosing mechanism is allowed when the joint structure is positioned in the container seat of the medical delivery device.
	The combined structure of the unlock member interacting with the lock mechanism imparts a novel and non-obvious function of the claimed invention; namely, preventing usage of the dosing mechanism of the medical delivery device when the container adapter is removed from the container seat - as noted by Applicant in [Paragraph 0077] of the Specification, as originally filed.
Claims 14-20 require the container adapter as claimed in claim 1, and therefore are allowable for the same reasons as claim 1.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783